 654DECISIONS.OF NATIONALLABOR RELATIONS BOARDagainst him tothe date ofoffer of reinstatement,less his net earnings during saidperiod, andin a manner consistent with Boardpolicy setout inF.W. WoolworthCompany,90 NLRB 289 andCrossett LumberCompany, 8 NLRB 440.Itwill be furtherrecommendedthat the Respondent,upon reasonable request,make availableto the Boardand its agentsall payroll and other recordspertinentto the analysis of the amountsdue as back pay.Sincethe violations of the Act which the Respondentcommitted are relatedto other unfair labor practices proscribed by the Act,and the dangerof theircommissionin the future is reasonablyto be anticipated from its past conduct,.the preventivepurposesof the Act may be thwartedunless the recommendationsare coextensivewith the threat.To effectuatethe policiesof the Act, therefore,itwill be recommended that the Respondentcease anddesist frominfringing inany manner uponthe rightsguaranteedby the Act.Upon the basisof the foregoing findings of fact, and upon the entire recordin the case,the TrialExaminermakes thefollowing:CONCLUSIONS OF LAW1.Amalgamated Meat Cutters&ButcherWorkmen ofNorth America, AFL-CIO, is a labororganization within the meaning of 2(5)of the Act.2.By discriminating in regardto the hireand tenure of employment of LemonFields, John Miller,JamesTrent, AdellMetcalfe, Kenneth Barlow, Jack Barlow,and JuniorColeman, therebydiscouraging membership in the above-named labororganization,theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act.3.By interfering with, restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act,the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Nebraska Bag Company and Robert H. Silver, Trust Account ofHarry L. Silver, Trust Account of Steven J. Silver, and TrustAccount of Jeanne M. Silver, d/b/a Nebraska Bag ProcessingCompanyandTextileWorkers Union of America,AFL-CIORobert H.Silver, Trust Account of Harry L. Silver,Trust Ac-count of Steven J. Silver, and Trust Account of Jeanne M.Silver,d/b/a Nebraska Bag Processing CompanyandTextileWorkers Union of America,AFL-CIO.Cases Nos. 17-CA-1227and 17-RC-2573.December 22, 1958DECISION AND ORDEROn May 23, 1958, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action,as setforth in the copy ofthe Intermediate Report attached hereto.He also recommendedthat the Board set aside the results of the election conducted byit on August 13, 1957, in Case No. 17-RC-2573 and that the Boardorder the holding of an election, at the earliest appropriate time,122 NLRB No. 75. NEBRASKA BAG PROCESSING COMPANY655among the employees in the appropriate bargaining unit.There-after, the Respondents filed exceptions to the Intermediate Reportand a supporting brief,' and the General Counsel filed a memo-randum in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed .2The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner insofar as consistent withour decision herein .3(1)We find, in agreement with the Trial Examiner, that theRespondents have violated Section 8(a) (1) of the Act. In so doing,we rely on the following conduct, as found by the Trial Examiner :encouragement of, and offering assistance to, employees to withdrawfrom the Union4 by statements of Forelady Eaton to various em-ployees that anyone who had signed "the little blue book" couldcome to her in confidence, and she would see that they could get outof the Union without anyone knowing about it; threats by Eaton'sstatement to employees that if the Union came in Mr. Silverwould "go wholesale" and lose the business of a large customer.5Eaton's statement to Barges that "if Bess and Mildred keep onfooling around with the union I'll have to lay them off," AttorneyLevin's statement to employee Stroud that "we know how eachand every one of you voted,"6 and Silver's statement to certainemployees on the day of the election that a representative of animportant customer was in the plant and the employer would prob-ably lose its contract if the employees elected by to represented by1The Respondents' request for oral argument is hereby denied as the record, briefs,and exceptions adequately present the issues and the positions of the parties.2 Subsequent to the hearing and the issuance of the Intermediate Report, the Respond-ents filed a motion to reopen the case. Attached to the motion was an affidavit by witnessEnid Rheingans, repudiating certain testimony she had given at the hearing. The motionwas made "for the purpose of the transmission of the evidence enclosed" and to offerother proof.The General Counsel submitted a memorandum in opposition.As theRespondents had an opportunity to be heard at the hearing, to cross-examine the witness,and to introduce relevant evidence, we cannot now consider the affidavit filed after thehearing and not subject to cross-examination, as evidence.Iron Castings, Inc.,114NLRB 739, footnote 1.Nor will we reopen the record for submission of such affidavitand relitigation of the matters involved.Moreover, the conclusions of interference withthe election and violation of Section 8(a) (1) of the Act would follow, even if EnidRheingans'testimony were discounted.SWe find no merit in the Respondents' contention that the remarks and conduct of theTrial Examiner were "prejudicial" to the presentation of its case.4Atlanta Paper Company, et el.,121 NLRB 125;General Marine Corporation,120NLRB 1395.5A. J. Showalter Company,64 NLRB 573, 578.6 Cf.R. J. Oil & Refining Co., Inc.,108 NLRB 641, 649,footnote 10. °656DECISIONSOF NATIONAL LABORRELATIONS BOARDa union; unlawfulinterrogation7 by Levin's questioning of Stroudas to what she knew about unions, and Levin's questioning of em-ployee Baldwin as to "who was for us and who was against"; andinterference with the right of employees to engage in proper or-ganizational activity by Eaton's instructions to employees on theday of election to remove their union buttons.8.We place no relianceon the Trial Examiner's finding that thespeechesof Street and Larson as well as that of Silver violatedSection 8 (a) (1). In our opinion these speeches contained no threatsof reprisal or force or promise of benefits and came within theprotection of Section 8(c) of the Act.2.We find, in agreement with the Trial Examiner, that the Re-spondents have also violated Section 8(a) (3) of the Act.Like the'TrialExaminer we believe, and find, that Schaumann, Ellison,Barges, Goatcher, and Davenport were discharged for their unionactivity.We are unable to conclude, as urged by the Respondents,-that Schaumann and Ellison were discharged because of insufficientproduction, that Barges was discharged for absenteeism, and that-Goatcher and Davenport were discharged because of profane ut-terances.To the contrary, the evidence sustains the conclusion thatthe reasons advanced by the Respondents for the discharges weremere pretexts to justify discharges for union activity.3.As Nebraska has a Right to Work Law, we shall, in agreementwith the General Counsel, delete from the Trial Examiner's recom-mended Order herein the proviso "except to the extent that suchright may be affected by an agreement requiring membership in 'alabor organization as a condition of employment, as authorized in-Section 8(a) (3), as guaranteed in Section 7 thereof."4.As we are administratively advised that the Respondents havemoved their plant to Ralston, Nebraska, we shall also provide thatthey shall post copies of the notice at Ralston, and any other loca-tions where they may be engaged in business.5.Like the Trial Examiner, we find that the Respondents inter-feredwith the employees' free choice in selecting a bargainingrepresentative and that the election should be set aside and a newelection directed.We base our agreement on the following incidentsfound by the Trial Examiner which occurred between July 25 andAugust 13, 1957, the respective dates of the stipulation for consentelection and the election : the discriminatory discharge of employeeBarges; the instructions of Forelady Eaton to employees to remove7As we find the interrogation, in the context in which it occurred, to constitute inter-ference, restraint, and coercion, we conclude that it was unlawful.Blue Flash Express,Inc.,109 NLRB 591.8As theRespondents do not contend,and we do not find, that special circumstances,existed making necessary a rule prohibiting the use of union insignia in order to maintaindiscipline and uninterrupted production, we conclude that Eaton's instructions were un-lawful.Kimball Glass Company,113 NLRB 577. NEBRASKA BAG PROCESSING COMPANY,657,their union buttons on the day of the election; and the statementof the managing partner, Silver, on the day of the election to certainemployees that a. representative of an important customer was inthe plant and the employer would probably lose the contract of the.customer if the employees voted to unionize the plant.ORDERUpon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Nebraska Bag Companyand Robert H. Silver, Trust Account of Harry L. Silver, TrustAccount of Steven J. Silver and Trust Account of Jeanne M. Silver,d/b/a Nebraska Bag Processing Company, their officers, agents,successors, and assigns shall:1.Cease and desist from :-(a)Discouraging membership in Textile Workers Union of Amer-ica, AFL-CIO, or any other union of their employees by dischargingemployees or by discriminating in any other mariner in regard totheir hire, tenure of employment, or by any other term or conditionof employment.(b)Encouraging, or offering assistance to, employees to withdrawfrom the Union.(c)Threatening employees with possible loss of employment orother economic detriment should the plant be unionized.(d) Interrogating employees concerning their membership in,or activities in behalf of, TextileWorkers Union of America,AFL-CIO, or any other labor organization in a manner constitutinginterference, restraint, or coercion in violation of Section 8(a) (1) ofthe Act.(e) Interfering with the right of employees to wear union buttons,or engage in other proper organizational activity.(f) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist Textile Workers Unionof America, AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengagein other activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and allsuch activities.2.Take the following affirmative action which we find will ef-fectuate the policies of the Act :(a)Offer to Bessie Schaumann, Mildred Ellison, Josephine Barges,Verna Goatcher, and Mary Davenport, immediate and full reinstate-505395-59-vol. 122-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDment to their former or a substantially equivalent job, withoutprejudice to their seniority rights and privileges; make the saidBessieSchaumann,MildredEllison,JosephineBarges,VernaGoatcher, and Mary Davenport whole for any loss of earnings inthe manner set forth in -section V of the Intermediate Report; and,upon request, make available to the Board or its duly authorizedagent or agents, for examination and copying, all payroll records,social-security payment records and reports, and all other recordsnecessary to analyze the amount of back pay due and the rights ofemployment under the terms of this Order.(b)Post at their plant and offices in Ralston, Nebraska, or anyother place in which they may be engaged in business, copies of thenotice attached hereto marked "Appendix."9 Copies of said notice, tobe furnished by the Regional Director for the Seventeenth Region,shall, after being duly signed by the representatives of each of theRespondents, be posted by the Respondents immediately upon receiptthereof, and maintained by them for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto its members are customarily posted.Reasonable steps shall betaken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Seventeenth Region, inwriting, within ten (10) days from the date of this Order whatsteps the Respondents have taken to comply therewith.IT IS FURTHER ORDERED that the election held on August 13, 1957,isCase No. 17-RC-2573, be, and it hereby is, set aside, and that suchproceeding be, and it hereby is, remanded to the Regional Directorfor the Seventeenth Region for the purpose of conducting. a newelection at such time as the Regional Director determines that theeffects of the Respondents' unfair labor practices and interferencewith the election have been remedied.s In the event that this Order is enforced'by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" the,words"Pursuant to a Decree of .the United States.Court of Appeals,Enforcing an Order."' '"'APPENDIXNOTICE.TOALL.EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :,WE WILL NOT discourage membership in Textile WorkersUnion of America; AFL-CIO, or discourage activity in support NEBRASKA BAG PROCESSING COMPANY659of that organization, or any other labor organization, or dis-courage any employee from exercising the right secured to himor her under the National Labor Relations Act by means ofdiscriminatory discharge or discriminating in any manner inregard to hire, or tenure of employment, or any term of condi-tion of employment.WE WILL NOT encourage or offer assistance to employees towithdraw from the Union or threaten employees with possibleloss of employment or other economic detriment should theplant be unionized; or interrogate employees concerning theirmembership in, or activities on behalf of Textile Workers Unionof America, AFL-CIO, or any other labor organization in amanner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1) of the Act ; or interfere with the rightof employees to wear union buttons, or engage in other properorganizational activity; or in any manner interfere with, re-strain, or coerce our employees in the exercise of the right toself-organization, to form labor organizations, to join or assistTextileWorkers Union of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities.WE WILL offer Bessie Schaumann, Mildred Ellison, JosephineBarges, Verna Goatcher, and Mary Davenport, immediate andfull reinstatement to their former positions and make them wholefor any loss of pay suffered.NEBRASKA BAG COMPANY AND ROBERT H.SILVER,TRUST ACCOUNT OF HARRY L.SILVER, TRUST ACCOUNT OF STEPHEN J.SILVER AND TRUST ACCOUNT OF JEANNEM. SILVER, D/B/A NEBRASKA BAG PROC-ESSING COMPANY,Employers.Dated----------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEOn August13, 1957,pursuant to a stipulation for certification upon consentelection approvedby theRegional Directoron July 25, 1957, anelection by secretballot was conducted under the direction and supervision of the Regional Director 660DECISIONSOFNATIONAL LABOR RELATIONS BOARDfor the .Seventeenth Region.Case, No..17-RC-2573.TextileWorkers Union ofAmerica, AFL-CIO, had petitioned, prior to that election, for certification asrepresentative for the purposes of collective bargaining of the classes of employeeswho participated in the election, they having been found and agreed to constitutean appropriate bargaining unit.The voting unit included all production andmaintenance employees of Nebraska Bag Processing Company exclusive of truck-drivers,office 'clerical employees, and professional employees, supervisory em-ployees, and guards, as defined in the Act.The payroll period ending date foreligibility to vote in the election was July 23, 1957.1On August 16, 1957, the Union filed objections to alleged conduct said to:have affected the result of the election.On September 17, 1957, the Union fileda charge, claiming the commission of unfair labor practices, substantially encom-passing the alleged conduct set forth by the Union in its objections to conductaffecting the results of the election.After the filing of the first amended chargeby the Union on February 7, 1958, the General Counsel, by the Regional Director,issued a complaint and notice of hearing dated February 7, 1958, against theRespondents Bag Company and Bag Processing Company, alleging violations ofSection 8(a)(1) and (3) of the National Labor Relations Act, as amended, (61Stat. 136), herein called the Act, as constituting unfair labor practices within themeaning of Section 2(6) and (7) of the Act.Case No. 17-CA-1227.On thesame day, the Regional Director issued and served upon the Bag Processing Com-pany and the Union, as parties to Case No. 17-RC-2573, his report on the elec-tion, the-objections to the result of the election and on a challenged ballot, andrecommendations to the Board in which he recommended that the Board direct thata hearing be held upon the issues raised by certain objections numbered 1, 2, 5,and 6, as stated in his report and on the issues raised by the additional factsuncovered by the investigation "since these circumstances appear to reveal a seriousabuse and violation of the Board's processes and thus raise substantial and materialissues with respect to conduct affecting the results of the election."On February 25,1958, the Board caused an order to be entered, directing a hearing to be held onthe issues raised by the objections of the Union concerning the results of the elec-tion in Case No. 17-RC-2573, and providing for the consolidation of the hearingin that case with the similar questions raised by the issuance of the complaint inCase No. 17--CA-1227.2The complaint alleges that at various times on or about June 15, 1957, and par-ticularly during the months of June, July, and August 1957, the Bag Company andthe Processing Company (a) threatened employees with reprisals if they engaged inor continued their union or other concerted activities; (b) engaged in surveillanceof employees' union and other concerted activities and created the impression ofsuch surveillance; (c) promised to its employees benefits, including wage raises, ifits employees discontinued their union or other concerted activities or voted againstthe Union; and (d) unlawfully questioned employees about their union or otherconcerted activities and about those of other employees. The complaint furtheralleges that the Bag Company and Processing Company terminated the employ-ment of five employees, two on July 2, 1957, one on July 26, 1957, and two onAugust 14, 1957, in violation of Section 8(a)(1) and 8(a)(3) of the Act.3Nebraska Bag Company,a corporation,will sometimes be referred to herein as the BagCompany and the partnership,Nebraska Bag Processing Company, may be referred to asthe Bag Processing Company. Textile Workers Union of America, AFL-CIO, will some-times be called the Union.The Regional Director for the Seventeenth Region is calledthe Regional Director,and the General Counsel or hip counsel will be called GeneralCounsel. _..__... ._ ..._..nOn February 27, 1958, the Board caused an order to be entered correcting its order ofFebruary 25, 1958, in a minor respect.-s The relevant provisionsof Act,as amended(61 Stat. 136, 29 U.S.C., Secs. 151, et seq.),areas follows :RIGHTS OF EMPLOYEESSEC. 7. Employees shall have the right to self-organization,to form, join, or assistlabor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall alsohave the rightto refrainfrom any or all of such activities except to the extent that such right may be affected NEBRASKA BAG PROCESSING COMPANY.661The objections on which the Petitioner Union predicated its request that theelection be set aside are summarized as follows:1.A forelady advised employees on the morning of the election that they wouldhave to remove their union buttons.2.The managing partner of the Bag Processing Company told several employeesthat a certain customer would cancel its contract with the Employer if the Unionwas "voted in."5.One employee or former employee had been placed on the eligibility list andwas permitted to vote although the Employer knew that this employee was noteligible under the terms of the stipulation.6.Several discriminatory charges which took place prior to the election affectedits outcomesThe consolidated matters came on for hearing before the undersigned TrialExaminer at Omaha, Nebraska, on March 19, 1958, and the taking of testimonywas concluded on March 28.After opportunity for oral argument was waivedby all parties, the hearing was ordered closed on April 30, 1958.A verified answer to the complaint in Case No. 17-CA-1227 was filed on Febru-ary 14, 1958, the answer effectively denying the allegations of violations of theAct as set forth in the complaint.On the issues drawn by the complaint andanswer and on the statement of objections, issue was joined at hearing.At thehearing, the General Counsel and the Respondents were represented by counsel andthe Union was represented by two international representatives of the AFL-CIO andan international representative of the Textile Workers Union of America, AFL-CIO,petitioner in Case No. 17-RC-2573.Upon the entire record in this consolidated matter, from his observation of thewitnesses, and after careful consideration, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE NEBRASKA BAG COMPANY AND NEBRASKA BAGPROCESSING COMPANY1.Nebraska Bag Company, a corporation, maintains its office and place of busi-ness in Omaha, Nebraska, and during the year 1957, sold merchandise valued inexcess of $100,000 to customers outside the State of Nebraska.Nebraska BagCompany is engaged in the business of selling burlap and other bags.2.Nebraska Bag Processing Company is a partnership consisting of Robert H.Silver, president of Nebraska Bag Company and the trust accounts of Harry L.Silver, Steven J. Silver, and Jeanne M. Silver, respectively. Its principal place ofbusiness is located at Omaha, Nebraska, in the same building as that of NebraskaBag Company, the corporation.Nebraska Bag Processing Company is engagedin the business of repairing used burlap and other bags, and for this purpose usesmachinery owned by Nebraska Bag Company. Between October 1, 1956, andJuly 1, 1957, Nebraska Bag Processing performed services valued at in excess of$125,000 for employers engaged in commerce within the meaning of the Act.3.Nebraska Bag Company and Nebraska Bag Processing Company constituteone integrated operation and thus are a single employer within the meaning ofthe Act.Each is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.by an agreement requiring membership In a labor organization as a condition ofemployment as authorized in section 8(a) (3).UNFAIR LABOR PRACTICESSEC. 8.(a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7;(3) by discrimination in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership- in any labororganization :(c)The expressing of any views, argument, or opinion, or the disseminationthereof, whether in written, printed, graphic, or visual form, shall not constitute orbe evidence of an unfair labor practice under any of the provisions of this Act, ifsuch expression contains no threat of reprisal or force or promise of benefit.one integrated operation and thus are a single employer within the meaning of the Act. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDNebraska Bag Company is now a corporation and existed as a corporation fora number of years prior to October 1, 1956.On the latter date, the NebraskaBag ProcessingCompany, a partnership, came into existence.After that dateNebraska Bag Company, the corporation, engaged in the selling of goods andmaterials and at the same time rented the facilities in the same building andpremises occupied by it to Nebraska Bag Processing Company, the partnership.The premises are owned by the corporation, the machinery used by the partnership:isrented to the partnership by the corporation and there is a community of:interest in the whole of the operation as between the corporation and the partner-ship.Robert H. Silver is the dominant owner and president of the corporation;':RobertH. Silver through various trusts is a partner with the beneficiaries of the,trusts5 and the whole of the community of interestslies ina more or less integrated'operation.Robert H. Silver, president of the corporation, is the managing partnerof the partnership.Employees of the corporation are Silver, Eva Quigley, treasurerand office manager of both corporation and partnership, and Robert L. Brown,who carries the title of general superintendent and who is paid by the corporationwhich is reimbursed for services performed by Brown for the partnership.Thecorporation is compensated for the selling of rental space, salaries, telephones,and other services by the partnership at a stated rate found by statistical methodsaccording to the findings of their firm of accountants.At the present time thecorporation is reimbursed for such facilities at a flat rate of $1,200 per month.Robert H. Silver, president of the corporation and managing partner of thepartnership, is compensated by payment to him for his services from each source.Brown, the general superintendent,isonthe payroll of the corporation and asnoted the services he renders to the partnership are compensated for by paymentfrom the partnership to the corporation.Eva Quigley, is an officer of the cor-poration and performs services as office manager for the corporation and thepartnership.Prior to October 1, 1956, all employees engaged in the operationsof the Bag Company, the corporation, were compensated by check from thatcorporation.After that date payroll changes were made, so that the employeesinvolved in these present cases, except for Silver, Quigley, Brown, and Street, atruckdriver,were compensated by check of the Bag Processing Company, thepartnership.Prior to October 1, 1956, the Nebraska Bag Company, the corporation,engagedin both buying used burlap and cotton bags, renovating them and selling them andalso servicing those kinds of bags owned by others.After that date, apparentlydue to the initiative and resource of Silver, the servicing end of the business grewto the point where it seemed advisable to management to separate the two opera-tions.At the present time, the corporation is principally a selling and servicingoutfit organized to sell its services to the Bag Processing partnership and at thesame time be able to operate freely in the buying and selling of bags.Howeverthatmay be, the integrated management is of the kind that here make the twoemployers a single employer within the meaning of the ActsII.THE LABOR ORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO,isa labor organization withinthemeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. CaseNo. 17-CA-12271.Union ActivitiesOn about June 24, 1957,7 Elmer Dowell,a field representative of theAFL-CIOinOmaha, Nebraska,received a telephone call from one Mrs. Bessie Schaumann,a sewing machine operator employedby theBag Processing Company, who in-quired from him as to how the employees of that employer could become membersof a union.On June 27,Dowell met with Schaumann and some nine employees5His sons and his daughter,eN.L.R.B.v.Federal Engineering Company,153 F. 2d 233(C.A.6) ;N.L.R.B. v.Somerset Classics, Inc.,193 F. 2d 613(C.A. 2), cert. deniedsub nom. ModernMfg. Co.,Inc. v. N.L.R.B.at al.,344 U.S. 816; cf.N.L.R.B. v. Condenser Corporation of America,128 F.2d 67(C.A. 3).7Unless otherwise particularly noted, all dates hereinafter mentioned are for theyear 1957, NEBRASKA BAG PROCESSING COMPANY663at her home and outlined to them the way to go about organizing into a union.On June 29, about 15 employees attended a meeting at Schaumann's home, andsigned union-authorization cards, indicating their desire to join thetheUnion and berepresented by it for the purposes of collective bargaining.On July 1, Dowelldirected a letter to Robert Silver, president of the Bag Company and partner inthe Bag Processing Company, in which Silver was advised that the Union hadbeen notified by the requisite number of employees and held authorization cardsto the effect that these employees desired to be represented by the Union. Sub-sequently,at a meetingbetween Dowell and J. R. Stocker, another internationalrepresentative of the AFL-CIO, and Silver, Irvin C. Levin, attorney for the Re-spondent and Employer, and a field representative of the Regional Office of theBoard, a stipulation was entered into dated July 24 and thereafter an election wasconducted under the direction of the Regional Director and his representative onAugust 13.The tally of ballots immediately after the election was held showedthat 19 ballots had been cast in favor of the Union, and equal number againstunionrepresentation, and there was 1 challenged ballot, not counted.Equally active with Schaumann in initiating the organizing effort was MildredEllison,a sewing machine operator.After speaking to Dowell on June 24,Schaumann talked to Ellison and the next morning before or during a breakperiod or periods or during lunch break, Schaumann and Ellison talked to someof the girls employed by the Respondent-Employer and a number of them signedamemorandum book presented by Ellison indicating their desire to becomemembers of the Union. It was after the girls signed what has been referred toas the "little blue book" that the first meeting was arranged at Schaumann's homeon June 27.At the June 29 meeting, cards were signed as noted above andother blank cards were given to a number of the girls for distribution and solicita-tion of signed cards from other employees.8According to the testimony of Silverand Jennie Eaton, Eaton as forelady was in nearly complete charge of work ofthe employees in her department.She supervised those of the employees whoworked as sewing machine operators,who worked on blowing or cleaning machines,and who worked as, sorters or counters. Silver seldom went on any of the threefloors of the- plani, and his efforts generally were devoted to selling and managing.During the times material hereto, Silver delegated the powers of hiring and firingtoEaton.Robert Brown,during these times was and now is the supervisor incharge of receiving,shipping,maintenance,bag supplies,and ordinary repairs ofmachinery,including several sewing machines used for the repair of burlap andcotton bags.Under Brown,several employees are engaged in the receiving andshipping departments in work generally regarded as common labor.A truck-driver is employed, who works directly under Silver.This truckdriver,MerleStreet, drives leased automotive equipment consisting of trailer trucks and vans,and works on regularly established routes in Nebraska, Iowa, and Minnesota,picking up and delivering bags to customers of either one of the two companies.Street has no connection with the operations of the plant other than picking upgoods at the plant dock, delivering them to customers of either of the companies,picking up bags to be returned to the plant, and delivering bags to the plant atthe end of a particular journey after covering a designated route.On July 10 at about 7:20 a.m. there was a gathering or a meeting of the femaleemployees supervised by Eaton, on the second floor of the factory or plant justbefore work was scheduled to begin at 7:30 a.m.The meeting was called byEaton.According to the testimony of those witnesses called by the GeneralCounsel, she mentioned the Union, and told the girls that anyone who had signed"the little blue book" could come to her in confidence and she, Eaton, would seethat they could get out of the Union without anyone knowing about it.Eaton isfurther quoted as having said then that if the Union came in Mr. Silver would"go wholesale" and that Purina Ralston (a large customer), would not do busi-ness with them.Other witnesses testified to remarks made by Eaton to the effectthat if the girls would come to her one by one she would get them out of theUnion and no one would know about it. According to Eaton, there was thes Schaumann testified that just before she called Dowell, she had asked Jennie Eaton,the forelady in charge of the female employees involved herein, what she (Eaton) wouldthink abouta union inthe plant, and that Eaton had replied that it might be a goodthing.Eaton denied she made such a statement. The testimony of Eaton will be com-mented upon below; the Trial Examiner will discredit Eaton as being an unreliablewitness, and in view of his findings would, if necessary for the ultimate determinationof this case, credit Schaumann's testimony concerning this conversation as showing thatEaton had early knowledge of the interest of Schaumann in union organization. 664DECISIONS'OF NATIONALLABOR'RELATIONS BOARDusual conversation among the girls at: about that time and all she said was thatshe was the supervisor and could'not talk about the Union;she denied' any ofthe statements attributed to her concerning the "little blue book"or any otherremarks she was said to have made.Itclearly appears from the record andfrom the testimony of credible witnesses that this meeting or conversation amongthe girls was initiated by Eaton before the 7:30 bell rang to signal the beginningof work and continued for at least a few minutes after the ringing of the bell.On the afternoon of the same day, July 10, Street,the'truckdriver,addressedthe girls just before they started to work after the midday meal recess.Accordingto Street,he had heard about the organizing efforts going on in the plant, andwanted to tell the girls about his experience as a member of the Teamsters Union.According to Eaton,Street approached her and asked to talk to the girls and shetold him he could talk to them but not during working hours.At anyrate, Streetdid talk to the girls and told them of his disapproval of unions based upon hisexperience as a member and as a nonunion member.What he did precisely sayisnot clear from the record;there is testimony to the effect that he.told the groupthatMr.Silver had asked him to address them,denied by Street, 'Eaton, andSilver.According to Silver he learned about the episode only after he returnedfrom a short absence from his office at the plant.Since the duties of Street werecompletely detached from the work of the employees who were interested in theUnion,one ismoved to wonder why he, of his own volition, should undertake tospeak to them concerning the inadvisability or uselessness'ofmembership in aunion.Street testified that he approached Eaton and suggested to her that hewould like to address the girls because of his opposition to their joining of theUnion; that Eaton'arranged for him to talk to the group just before they beganwork after their noon mealtime; and that he did advise the girls that he hadlearned that -a union was not beneficial to members.This substance of testimonyby Street was confirmed by Eaton.According to them,. neither Silver nor Levinnor any other representative of the Employer had any advance notice that Streetwas to speak to the group of 'employees at the time he did. In the whole contextof this case, the testimony of Eaton and Street in this respect is incredible.Itwill be recalled that the Company and the Union had entered into a stipula-tion for a consent election on July 24.On July 29, the employees were calledtogether, and were addressed by one Orville Larson, a person not employed bythe Company but who previously had been and later had accepted a position witha union.Larson was introduced either by Eaton or Levin and proceeded to tellthe girls about his unfortunate experiences as a member of a union; that he hadbeen a union worker, that he was laid off from his job because the union sup-ported someone with less seniority than he had and that he would advise againstthe girls joining the Union.Levin and Larson engaged in a question and answerperiod,with Levin leaving before Larson made his talk.Some witnesses saidSilverwas present at this meeting-others said they did not see him there ordid not remember whether he was present or not.Thismeeting took place onthe Company'spremises,and occurred during working hours.At the close of work on Friday, August 9, in the presence of Levin, Silver reada speech to the assembled employees in his office.He first announced that anyonewho wanted to was free to leave and could take their paychecks with them.Hethen said before reading his remarks, that he was interested in the welfare of theemployees and that in his opinion they needed no union to improve the goodconditions existing in the plant. In his written speech he set forth the fact thateach employee on the eligible list was entitled to vote by secret ballot and voteaccording to his or her conviction; that the Company wanted each employee toexercise his or her own judgment as to what was best and that the Companywould not interfere in any respect if they decided to select the Union to representthem.Those employees who testified were fully agreed that although Levin waspresent he had little if anything to say at this meeting, attended by Brown andEaton and Quigley, the office manager and treasurer of the Respondent-Employer.There is no testimony that any employee left this meeting before Silver hadfinished reading his speech.The talk or speech of Silver appears below (foot-note 13).By itself,this talk was within the permissible area of free speech under themeaning of Section 8(c) of the Act. Its timing, and within the context of thiscase,makes it susceptible to question as to whether it was proper.On the morning of August 12, before the employees were due to start work,a number of them met at a street corner about a block away from the plant andunion buttons were handed to each of them for display on their blouses.Uponreporting to work on the following morning, those employees who were wearingthe union button were instructed by Eaton to remove them as being likely to cause "NEBRASKA'BAG PROCESSINGCOMPANY665accident..The. . employees removed the buttons.contradiction except from Eaton that the girls. ordinarily, wore costume jewelrysuch as earrings, brooches, .bracelets, and rings.No complaint-ever was madeby. Eaton. or any other representative of management or any. instruction 'issuedconcerning the.wearingof small articles of adornment.At any rate; union buttonswere notwornon the day of election.i ^.(a) ^ The discharges of Schaumann and EllisonBessieSchaumann and Mildred Ellison hadbeen,active in promoting; -.and intactwere the first to attempt to interest fellow employees in membership in theUnion. -Afterdiscussionswith. other, employees on the, afternoon of June 24,Schaumann called Dowell, a, field representative of the AFL-CIO, and it was ather house on June ,27 andagainon June 29,. that the, female, employees -of the,Employer met to initiate the Union's organizational effort. . After themeetings atthe Schaumann house on June 27 and 29, Schaumann and Ellison actively solicitedmembership in the :Union.At the end of the workday, on July 2, at about4:30 .p.m,. Eaton discharged Schaumann and Ellison on the sole, ground that theywere not "keeping up with , production." .Approximately 1 week before the, discharge of Schaumann and Ellison, a quotasystem, said by Silver to have been in effect for a number of years -requiring theproduction from sewing machine operators .of approximately 500 bags to be re-paired each day, began to be enforced by the Company, in thesensethat thecounter was required to check carefully the number of burlap . or cotton bagsrepaired by each sewing machine operator on each workday. Eaton was supposedto know that sewingmachineoperators were required to repair at least 500 bagson an averageon each day of work; Eaton testified that she gave the machineoperators considerable leeway and that they were not actually required to repairthis number of bags daily.During the times material herein, the BagProcessingCompany had in operation seven automatic sewing machines. Five were 45-K 76model Singersewingmachines, one a cotton bag patcher and one 133 modelSinger sewingmachine.These machines were from 5 to 11 years old; the onesassigned to Ellison and Schaumann were approximately 7 years old.In the sewing operation it, appears that considerable trouble is experienced attimes by the machine operators, caused by maladjustment of tension in thethread through either a failure of the bobbin or through vibration of the machine;either condition may throw the adjustment of thread out of balance so that theneedle does not operate properly during the process of sewing.Brown attendedtomajor adjustments; Eaton was able to make adjustments; and the machineoperator herself was taught how to adjust tension by use of a set-screw to makethe adjustment necessary to give proper tension of the thread, so that the sewingprocess could continue without interruption.Schaumann testified, as did Ellison, that Eaton had not at anytimediscussedtheir low production with her and that each of them was unaware of the factthat they were supposed to repair bags according to "quota."On the other hand,Silver said that Eaton had strict instructions to dispense with the services of anysewing machine operator who could not do at least 500 bags each day.Eachemployee testified that they experienced almost continuous trouble with theirmachinesand that with respect to "quota," they at the time of their discharge,were told that they had failed to keep reasonably within the quota requirementand were being discharged for lack of production.Forelady Eaton testified thatshe had advised each one of the sewing machine operators that if they made425 bag repairs a day, it would be acceptable.This statement of Eaton's wascontradicted by Silver, who said that the quota of 500 bags per day had beenset up long ago; he implied that Eaton did not have the authority to advise thesewers that 425 bags a day was acceptable.The serving process encompasses the repair or closing of holes in bags eitherby stitching or by the application of a patch.Bags vary in requirements for re-pair-bags may have 1, 2, or 3 or more holes and still be repairable.Production figures for each of the five sewing machine operators were keptonly between June 24 and July 2.Ruth Miller Stroud had been instructed byEaton to make a count of bags repaired by each of the five sewing machine op-erators and upon request to furnish any machine operator with her productioncount for a particular day during this time.After July 2, the date on whichSchaumann and Ellison were discharged, Eaton took over the count from Stroudand did not thereafter make the production figures available to individual machineoperators.Examination of the records kept by Stroud show comparatively wide 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDfluctuations in production for each of the operators during this short period, andthat the 500 bag quota was not often met.Annie Johnson and Ann Ernest, machine operators, testified that they had beentold by Schaumann or Ellison, or both, that they were working too fast and thatthey ought to slow down. Johnson, on the basis of the few statistics made avail-able, and according to her own testimony,.was the fastest worker and turned outmore repaired bags than any other of the sewing machine operators.Ernest, too,was a fast worker. (The machine operators were paid on an hourly basis, nobonus or premiums being provided for excess of quota.)A great deal of time was taken at the hearing on the question of whether or notthe sewing machines were in proper order so that Schaumann and Ellison couldnot possibly turn out more than some 250 to 475 bags per day, approximately,or whether they deliberately engaged in a "slowdown" in an effort to persuadeother machine operators not to work so hard.There is in the record testimonyto the effect that Annie Johnson, the most productive worker, was asked not towork so fast, and as noted, Ernest was also talked to concerning her production.However, in the absence of compelling testimony in support of an actual slow-down situation, the evidence cannot support the contention that Schaumann andEllison deliberately promoted a move to curtail production.The testimony ofAnnie Johnson and Ann Ernest impressed the Trial Examiner more as an ex-pression of poor recollection rather than statements actually made to them byeither Schaumann or Ellison, or both.Annie Johnson obviously was inimical toSchaumann and Ellison and decidedly opposed to any motion of union organiza-tion;Ernest,while testifying clearly with respect to her work at the times men-tioned,had no clear recollection on cross-examination of other activities ofSchaumann or Ellison or any other of those employees who were active in theUnion.The Trial Examiner, therefore, is impelled to accept the testimony ofSchaumann and Ellison and to reject the testimony of Johnson and Ernest.9Schaumann and Ellison had almost continuous trouble with their machines;Johnson said that she had never had any trouble with her machine, a 45 K 76model, and Grace Ferro, another sewing machine operator, testified to about thesame effect as Johnson with regard to the operation of her machine.On thewhole context of evidence, however, including that of Brown and Eaton, it seemsunreasonable to believe that neither Johnson nor Ferro ever experience difficulty,since testimony not only of Brown and Eaton, but the testimony of other sewingmachine operators show that there was constant trouble with respect to mal-adjustment on machines caused either by bobbin trouble or by vibration.Company management was fully aware of the fact that Ellison and Schaumannwere leaders of the unionization movement and this knowledge was imparted tothem long before actual organization was effected. It seems clearly apparent thatthe sudden enforcement of a daily production quota for the sewers occurredsimply because the employers sought to establish a basis for the discharge of thesetwo active union members.Neither Schaumann nor Ellison was ever warnedabout the consequences of not meeting the so-called quota-they were summarilydischarged by Forelady Eaton without ever having been cautioned concerningtheir alleged failure to repair the required number of bags which, it is said, thequota system required.Eaton herself admitted on the witness stand that therewas no fixed quota of 500 bags per day; she arbitrarily reduced it to an acceptable425 bags per day and it is obvious that she made no effort whatsoever to informor notify any of the employees under her direct supervision that they were re-quired to meet the 500 bag quota or have their employment terminated.The daily count for so-called quota purposes was immediately discontinued when,according to the figures reflected from the daily count, it was shown that neitherSchaumann nor Ellison had repaired 500 or more bags per day.The GeneralCounsel argues and the Trial Examiner agrees that the keeping of this count forthe short period involved was directed particularly against Schaumann and Ellison,two of the most active of the union adherents, merely to give color of justifiedemployer action to effect their discharges.As the General Counsel points out,even if the employer's production figures were to be credited, the Respondentshave not even attempted to explain why other employees not meeting that quotawere retained in employment.Were these figures to be accepted it would showthat each one of the five sewing machine operators should have been dischargedwith the sole exception of Johnson, who did repair 500 or more bags on 2 or3 different days during this short period of time.The reason advanced by the9 Josephine Barges, discharged July 26, testified that on or about July 1, Eaton toldher that "if Bess and Mildred keep on fooling around with the Union I will have to laythem off."The dischargeof Barges is discussed below. NEBRASKA BAG PROCESSING COMPANY667Respondents for the discharge of Schaumann and the discharge of Ellison mustbe considered as mere pretext.The Trial Examiner believes and finds that eachof these employees was discharged by reason of her union activity and interest,and for her concerted activity, with other employees, for the purposes of col-lective bargaining.(b) The discharge of Josephine BargesJosephine Barges was hired on September 17, 1956, by Eaton and was put towork by Eaton. She was discharged on July 26, 1957. She was active in andone of the leaders of the unionization attempt.Her activities were well knowntoEaton.loDue to the sudden illness of her son during the week prior to her discharge,she had been absent for several days.When she was called in to Silver'sofficeon the day of her discharge, she was told by him that she had been absent for4 out of 7 working days immediately prior to that date; she told Silver that shewas a married woman with a family and could not be expected always to reportto work as steadily as.those of his employees who did not have family respon-sibilities; she explained at the hearing that she took that position because of theunusual circumstances during the time mentioned and that she was unable to reporttowork because of family problems.There is no evidence of a history ofabsenteeism against her and her discharge rested solely on her failure to reportfor work on the 4 days out of the 7 before July 26.Although, on the basis of the testimony of Silver, Forelady Eaton was chargedwith the responsibility for hiring and firing except in exceptional case, Bargeswas fired by Silver and at the time Attorney Levin was present.Quigley saidthat on July 26, she saw Barges in the plant offices at about 12:30 p.m.; thatSilver and Levin were there and that Silver questioned Barges about her previousabsences.Quigley testified that Barges spoke of her family responsibilities andsaid she could not be expected to work as regularly as other employees who didnot have such family problems.Quigley testified that a discussion ensued con-cerning a recommendation for Barges, after the latter had been informed thatshe was being discharged, and that finally it was agreed that Silver would giveBarges a recommendation without mention of the cause of her discharge.Ac-cording to Barges, and the Trial Examiner believes her, she did not at any timereceive any form of recommendation for future employment with another potentialemployer from Silver or any other official of the Company.The Trial Examinerdoes not believe that her absences were the true reason for her discharge, buthe does believe and finds that her absences were seized upon as a pretext by theEmployer to terminate her employment because of her union activities.ll(c)The Discharges of Verna Goatcher and Mary DavenportVerna Goatcher was employed by the Bag Company for the period January1954 to August 1955, and was hired by Eaton as an employee of the Bag Process-ing Company on September 17, 1956. She worked until the date of her dischargebefore the beginning of work on August 14, 1957. She was quite active in unionorganizational efforts.She signed the "little blue book," signed a union au-thorization card at a meeting at Schaumann's home, and thereafter solicited andobtained the signatures of Mary Davenport and two other employees to author-ization cards.Eaton during the latter part of June asked her "if Mabel had signedthe blue book" and told her that she thought the Union would be a good thing.About July 5, Enid Rheingans told Goatcher that Eaton had asked her [Rhein-gans] if Verna could be trusted; that Rheingans said "yes," and after that Eatonasked Rheingans if Goacher would talk to Silver.Goatcher said she would talkto Silver, that she had nothing to hide, and Eaton then arranged a meeting withSilver in his office.At that meeting, according to Goatcher, Silver in the presence10 See footnote 9,supra.11 Compare the discharge of Barges for absenteeism with the treatment accordedHarryman prior to and on the day of election. See pages 672-673,infra.Further disparityof treatment of employees as between Barges and others is demonstrated by an incidentwhich occurred only a short time before the time of Barges' discharge. The record re-flects that Silver found Forelady Eaton and Parrish drinking in a public bar on the sameday that Eaton had reported in as being ill and unable to work and Parrish had notifiedthe Company that she could not report to work because of the illness of her father.No action was taken by management, and not only was Eaton not subjected to disciplineof any kind, but Parrish did not incur the penalty of discipline or discharge. 668-DECISIONS OF` NATIONAL LABOR RELATIONS BOARD6,f: Eaton suggested that he would be willing to make her an assistant to Eaton_with'the possibility of about'10' cents an hour pay,increase;Goatcher then said,she - told-Silver.and Eaton that she did- not think she' was qualified to do the job.;.According to Goatcher;the subject of union organization was-brought up.Some3 days later Goatcher and several other of the female employees were,called in- tothe office of Silver;he at that time informed them.that on the advice of his attor-ney he could not grant the promised payAricreases because it would amount to aninterferencewith,,union activities.At the.hearing Silver testified that. he had'offered increases to several of the girls if they would assume duties of a supervisorystature in the particular operation in which they respectively'-were^engaged.Forinstance,Annie Johnson was asked'if'she would undertake to watch the other sew-'ang machine operators.iaGoatcher was present at each.of the' meetings of employees on July 10, as .wasJosephine Barges and Mary Davenport:,Their testimony is convincing:Eaton at'the morning meeting called the girls together and informed them that if they would:come to her singly she would arrange to have each'of them withdrawn from theUnion and no.one would be the wiser;.that at the afternoon meeting,'Street, the,truckdriver,informed,them that he 'had been asked to address them'and that he'wanted to give them his views as to the advisability of employees becoming members of the Union. -Goatcher was observer for the Union at the'polls on the day of the election,,August 13.The election was conducted at the plant shortly before closing time.After theballots were cast,a number of employees together with President Silver, Attorney.Levin, Forelady Eaton,and Superintendent Brown while standing on the loadingdock at the shipping entrance of the building observed Goatcher driving by in herautomobile.Davenport was sitting in the front seat at Goatcher's -right,nearest.the loading dock.As the car went slowly by, Davenport leaned partly out thewindow and ejaculated a vulgar word containing an epithet toward the groupgathered,on the dock.The result of the balloting had just been announced, andit seems clear enough that Davenport uttered the vulgar or offensive phrase in amoment of pique at the result of the election.On the following morning, August 14, as Davenport and Goatcher entered theplant just before 7:30 a.m. to go to work, they were intercepted by Eaton, whotold each of them that she was wanted in Silver'soffice.They went there, andwere met by Silver and. Attorney Levin.Eva Quigley was there;SuperintendentBrown came in a few minutes later.He was followed by Ruth Miller Stroud.Silver then told the two girls that he could not manage his business properly ifemployees were permitted to call him names such as he was called the day before,and that therefore they were being discharged for the use of vulgar or profanelanguage.According to Goatcher and Davenport,Silver told them that Davenportwas being fired for the use-of vulgar language and that Goatcher was being firedfor union activities while at work.Two checks were handed to each one of theseemployees:one for the payroll period of the week before to the then current week,and another for her services on Monday and Tuesday,August 12 and 13.Onecheck handed each girl was dated August 10,the other August 13,the latter checkbeing made out by Office Manager Quigley on that morning(August 14) at thetime these employees were discharged.At the time Goatcher and Davenport were discharged Eaton was present, al-though the actual discharge was effected by Silver with his attorney at his side.Witnesses called by the General Counsel testifiedthatitwas usual and notuncommon for off-color or vulgar language to be used by some employees duringthe course of their day's work at the plant, and that they had heard Eaton, amongothers, use language not customarily used but which might be sometimes be usedin the plant.On the other hand, witnesses called on behalf of the Respondentstestified that never had they heard any off-color, coarse,vulgar, or profane lan-guage used by any employee or supervisor or other person.12During the preelection period,Silver promised wage raises to female employees, otherthan Goatcher-.to employees Morlan, Elsie Brown,Johnson, and Partida. Silver did notremember making an offer of a wage raise to Parrish and categorically denied having madea promise of a' pay raise to Goatcher.According to him, the employees to whom wageincreaseswere offered were those who were to act as subforewomen in the departmentwhere employed;he did not reach the point where he was able to describe what the newduties of the newly created subforewoman job would entail in the way of additionalresponsibility,separate from their jobs as workers, or whether they would have otherspecial duties or functions to perform in such a job. NEBRASKA BAG PROCESSING COMPANY669At thetimehe discharged Goatcher and Davenport, Silver, in the presence ofAttorney Levin, expressed dismay in having been the recipient of the epithetuttered by Davenport and said by him to have been joined in by Goatcher.Although, as Silver said he believed, the ejaculation or epithet had been directedto him and his attorney, it seems that the punishment meted out was extremelyharsh.Ultimate and final dismissal from the job in the circumstances seem onlyto show another pretext for dismissing from employment of the Respondents oftwo active union members.The Trial Examiner does not believe that vulgarityor profanity never was used in the plant of the Respondents, nor does he believe:that the atmosphere, verbally, was so clean as the Respondents would have itappear.Factory employees, as is well known, do not always employ the languageused in polite formal society while at work.(d)Other Employer ActivitiesEmployees called by the General Counsel testified concerning the overall activi-ties of the Employer during the period beginning about June 24 through and afterthe time of the election on August 13; other employees called on behalf of theRespondents, in sum delivered the following credible facts:Ruth Miller Stroud was employed on August 23, and worked until October 24,1957, when she left her employment of her own volition. She was solicited bySchaumann and Ellison for membership in and joined the Union on July 27; shewas present at both of the meetings or gatherings of July 10; her testimony fullyconfirms that of the five employees who were discharged on July 2, on August 14,and the other one on July 26.Stroud was employed as a sorter of bags, and during the period June 24 toJuly 2 was the person who counted the bags repaired or worked on by Schaumann,Ellison,Annie Johnson, and the other two sewing machine operators.A few daysafter July 2 she was summoned to the president's office, at which time she wasasked by Attorney Levin in the presence of Robert Silver what she knew aboutunions.Se said that she knew nothing about the Union, and that was why shewas attending its meetings.She was asked by Silver and Levin about her "countslips" on Schaumann and Ellison, these slips having been her daily interim reporton bags she picked up and counted from time to time during the day for recordof work done by each of the sewing machine operators. Stroud was present atthe time Goatcher and Davenport were discharged on the morning of August 14and she said that Levin at that time told her "we know how each, and everyoneof you voted." She said further that after the discharge of Schauann and Elli-son she was instructed to give her daily counts to Eaton on a slip of paper ratherthan entering each count in her record book, then being kept by her, and thatEaton instructed her that thereafter she would make the entries.Stroud, acrediblewitness, also testified that Ellison, Schaumann, and Ernest, all sewing machineoperators, did not leave holes in bags sewed on by them, while other machineoperators did not perform a full job of repair and some bags had to be set asidefor further repair.Enid Rheingans, a credible and apparently disinterested witness, testified that inmiddle morning or early afternoon of August 13 (the date of election), 'she, 'whileatwork with another employee, Parrish, was approached by Silver who told thetwo that he would lose his contract with one of his largest customers if the Unionwon the election.Later, in September, she called upon Silver in his office to obtainher vacation, paycheck Wand at that time Silver asked her why he should help herif she was aiding the Union. She had called for her vacation check, she said,because her regular paycheck had been garnisheed.Barbara Baldwin was employed by the Bag Processing Company from March 4to November 29, 1957, when she voluntarily left the employment of the Company.She, too, was present at the two meetings said to have been called 'by Eaton onJuly 10, at the July 29 meeting when Larson spoke to the girls -in the presence ofSilver and Levin, and at the August 9 meeting in Silver's office. She related thaton July 23 she was sent to the office by Eaton and was' interviewed by Silver andLevin; that Levin had a list of employees and asked her "who was for us andwho was against." She said that on about August 15 Levin spoke to "all the girls"and explained why Davenport and Goatcher had been fired and that Levin hadsaid that he and Silver knew that the girls "had voted as they thought best." Shesaid that she was again called into the office on September 27 and questioned abouta statement she had given to a field representative of the Regional Office of theNational Labor Relations Board.Annie Johnson, Alice Sands, Sandra FranklinMetcalf,ClaudeMetcalf, and others in their testimony were fully agreed' thatStreet, during the speech he made to the group on July 10, and-Larson who spoke 670DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the group on July 29, and Silver and Levin at the meeting on August 9, hadmade no mention of the Union or "unionization,"except that Levin and Silver atthe times they were present had told the female employees that they could vote bysecret ballot and vote as they desired.13These witnesses called by the Respondents:almost invariably could remember nothing that was said by Street, Levin, or Lar-son, except that theydid notoppose the unionization of the employees in theplant.Such negative testimony can not stand against the plain facts.The testi-mony of these witnesses is, therefore, disregarded by the Trial Examiner.On the difficult question of credibility, the Trial Examiner has decided thatEaton's testimony is not worthy of belief in hardly any respect.Eaton deniedthat she had asked Barges any questions concerning the Union;she said that shedid not say that she would have to lay off Schaumann and Ellison;she denied'3The text of thespeech madeby Silver on August9 is as follows :It is withdeep gratitudetomany of you thatI talk today.I am reading thisbecause I have learned thatsome of youhave given statementsthat are untrue tothe Union and that you havesigned such false statements.If any of you want acopy of this statementfor the union,you may have it. Just forthe asking.As you know, on Tuesday, August 13th, 1957, there willbe an election and itwill be for the purposeof determiningwhether ornot you want to be representedby the Textile Workers Union.I am askingfor the courtesyof saying a few wordsto you.Just a few simplestatements,before you vote.If any of you wish to leave, youmay do so andI will handyou your checks now.Nothing willbe held against you by reason of your doing this.First of all, I should liketo ask allof you to vote.It isyour duty to cast a ballotso that the results willbe the wishesof all of youand not the desires of just a few.Your ballotis a secretballot, knownonlyto you and to your God.Itwill be aplain ballot, whichyou will make In private.You yourselfwill drop it in the ballotbox and onlyyou will ever know how you voted. Youmay have signed a Union Cardbut you may still vote againstthe Union ;and you havethe privilegeof voting forthe Union,If you wish, even if youhaven't signed a Union card.It is a Free Election.The organizershave told you that theUnion will get you better wages and betterworking conditions;Let us considerthis.We are limited today,on what price wecan get forour work.Atthe presentmoment weare facing some'serious conditionsin our business.We arecompetingwith othercompanies and we are trying to makejobs for all of our people.If our product and ourpricecannot competewith others,then we could not pay themoney for your jobs and allof you wouldlose.I believeyou recognizethis to be fair.We are hoping that conditions will change in the future and if they do, all youwill benefit.No one has come to uswith any requestbefore this union organization started.We had no opportunityof workingwith you.Thiswas done behind our backs.Now, as to working conditions.We are ahead of our competitors in this industry.Has the Uniontold you anyplace where the working conditionsare better or thewages are higher : I am sure they could not.Yet we havebeen trying to make certainimprovements and have even been dealing on a better building,hoping to improvethings for you.We, have valued,the;'personal friendly relationships that have existed.You havebeen at liberty to come to us about any matter whatsoever.If the Union, wins, youwill lose this right,which younow have, to dealdirectlywith us. If the Union wins,the personal relationship ends and will disappear and we no longer will deal withyou directly.We would notpenalize you nor be unfriendly to you but you do losethat right.Remember that the privilegesthat you havetoday weregotten for youwithout thehelp of anyUnion anditwon't require any Union to keep them for youor to get you further benefits.I have placed no blame on any one but it is a fact that it Is mainly in union shopsthat strikes and disturbancesoccur.Think of the loss of time-and the wages lost.It) ,is ourdesire to, give employment to everyonewho seeksit.You don't have tojoin a unionto work here and you won't haveto join a union to receive thebenefits.If there Is no union,you will be able to keep yourfull earnings from your labors, aswe may find it necessaryto deductyour union dues and give it to a unionofficialunder union conditions.We want fair play forall of our people.All of you comeand vote.Vote yourconscience.Let no one scare you into anything against yourwishes.Let no one tellyou that youremployer is unfair to you, if you knowdifferent.I thank you. NEBRASKA BAG PROCESSING COMPANY671that she was responsible for the discussion on the morning of July 10; she deniedthat she ever mentioned the "little blue book"; she denied that she had failed toadvise any new. employee of the established quota for the production of repairedbags on the sewing machines; she denied that she had told Ellison that Silver wouldnot tolerate a union in his plant; in substance, she denied completely all state-ments and comments attributed to her in connection with the activities of theemployees under her supervision concerning their union activities. (Affirmatively,Eaton did say that two sewing machine operators were discharged for lack ofproduction.) 14On the crucial issues involved herein, the Trial Examiner is impelled to disre-gard, almost completely, the testimony of Forelady Eaton.Her testimony affirmatively was to the effect that she had, several weeks beforethe discharge of Schaumann, spoken to her in regard to her production and thatSchaumann had told her that she, Schaumann, had a nervous condition and mighthave to quit.The observation of the Trial Examiner of the condition of Schau-mann was quite to the contrary.Eaton testified that she had admonished Ellisonconcerning her lack of production; she said that she had overheard Ellison tellAnnie Johnson to slow down in her work but that later on cross-examinationEaton testified that she did not overhear Ellison but that Johnson told her whatEllison had said in regard to "slowing down."Among other discrepancies in thetestimony of Eaton, she testified that she had searched the records of the BagCompany and the Bag Processing Company and there was no record of employ-ment for 1949 of either Schaumann or Ellison, nor did she remember that eitherworked there in 1949.Eaton had been a longtime employee of the Bag Companyand later the Bag Processing Company.Records were produced which conclu-sively established that Schaumann was employed by the Bag Company in 1949.Eaton could not remember when her first attention was drawn to the organiza-tional efforts of the employees except that she said once that it was in August andagain she said it was in July.With respect to the wearing of union buttons, oncross-examination she said that she had told three girls they could not work whilewearing the union button. She also said it was not at all usual for girls at worktowear any article of personal adornment-that she herself always took her ear-rings off and put them in her jacket pocket.Her testimony in this respect, as onothermattersmentioned above, is directly opposite to the testimony of otherpersons whose testimony the Trial Examiner considers credible.In connection with the vulgar expression which is made a part of this case bythe discharge of Goatcher and Davenport, Eaton testified that profanity or theuse of vulgar language was absolutely prohibited in the plant.In this respect, asthe record in this case clearly reflects, there is a conflict of testimony; the TrialExaminer is impelled to believe that the employees as well as the supervisors andofficers of the Company at times did use vulgar or profane expressions.Summary with Respectto Case No. 17-CA-1227The factsset forth above in summary show that Ellison,Schaumann,Barges,Davenport,and Goatcher were discharged for reasons directly connected with theiractivities in support of the union organizational effort. In point of time, theEmployer,whether it be the Bag Company or the Bag ProcessingCompany orboth, chose appropriate times to discharge leaders in the union movement.Ellisonand Schaumann first were discharged,then Barges was discharged,and then, afterthe results of the election were known,Davenport and Goatcher were fired themorning after the election.Each discharge is proven to have been motivated bypretext only-the reasons given for each one of the discharges are specious on thewhole context of fact.Withrespect to Schaumann and Ellison,why could not other sewing machineoperators who did not attain the so-called quota be fired?Why with respect toBarges did not other employees with records of absenteeism,be fired?Why withrespect to Goatcher and Davenport were not other employees on the day after theelection,fired?These academic questions have an academic answer.Circum-stances show that these five employees were fired purely and simply for the reasonthat theywere active union members.The employer exercised meansto discour-age other employees from being outspoken in favor of union organization.TheTrial Examiner in so finding, is cognizant that it is apparenton the record that:Schaumann and Ellison sewed a normal number of bags for repair although notmeeting the so-called "quota"; Barges was admittedlyawayfromwork;and Daven-14The two employees were identified as Ollie and Kuhn.Their service records werenot produced at the hearing. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDport uttered the phrase which offended the sensibilities of the president and man-aging director of the corporation and the partnership.However, pretext is appar-ent in whole context; it is clear on the whole record herein that these five employeeswere fired not for the reasons stated, but because of their union activities.The pattern of company behavior during the period of attempted union organi-zation leads the. Trial Examiner to find that:1.Ellison, Schaumann, Barges, Davenport, and Goatcher were discharged uponpretext and that the basis of each discharge, express and implicit upon the wholerecord of the case, is that each was discharged because she was engaged in activi-ties in support of the Union and in concerted activity and each of them was soengaged for the purpose of collective bargaining and other mutual aid or protec-tion, as was their right under Section 7 of the Act.2.By speeches promoted by management made by Street and Larson, employeeswere impliedly warned that there would be effort made on the part of managementto discourage membership in the Union or any concerted activity by any employeein furtherance of mutual aid and self-organization.3.The talk read by Silver on the eve of election, in whole context, deviatesfrom the expression of views permitted under Section 8(c) of the Act..The establishment, suddenly, of a formal system of keeping quota figures forthe production record for an employee working on a sewing machine, the quick,unannounced establishment of a rule against absenteeism, and-the like announce-ment of a management rule (if it can be called such) against the use of vulgarlanguage, all occurred or were put into effect during the comparatively short periodafter the Respondents were informed of the interest of their employees in unionorganization.The Trial Examiner finds, on the whole record. in this case, a plannedand deliberate course of action by Employers to discourage, interfere with, andinterrupt any concerted activity on the part of any of their employees to engageinmutual aid or self-protection.B. Findings with respect to Case No. 7-RC-1227The Eligibility of Margaret HarrymantoVote in the August 13 Election.The vote of Margaret Harryman at the August 13 election was challenged aftershe had voted in that election.Objections to conduct said to have affected the result of the election were filedon August 16, 1957.The objections, as stated, involved herein, are sustained onthe basis of the following facts, considered in connection with the findings madeinCase No. 17-CA-1227:Margaret Harryman was employed on April.12; and on August 13 she reportedfor work and was given about 2 hours of light duty, after' which she cast herballot.On August 14, she returned to work on the blower and continued to workthere.According to stipulation of counsel taken from employment records of theCompany during this period she worked as follows:,.Sick, Friday, February 28;hospitalizedMarch 4;. discharged. March .19; Worked, or was on payroll ; untilJuly 12, went to hospital on that date and was there until August 12; .August 13,2 hours, recorded light .work on the third floor.,.Harryman was not at work between July 12. and about ,'noon. on August 13.Whether or-not she worked at her assigned job on August 13 could be. reasonablydoubted since she, appeared in her street clothes and, 'according to her, worked inthe same apparel on the third floor of the establishment .until, it ,was time for herThe following competent and credible testimony'; appears ;in. the, record:On July 17, Josephine Barges conversed with Forelady Eaton about Harryman'scondition and on July 19, Eaton. told Barges, that. Harryman had been laid off.Verna' Goatcher saw Harryman- at, the polls on August 13, she ,did not observeHarryman working at her, former , or'.any job; that previously on about July .17Eaton told Goatcher. that she was, going to lay Harryman off if she did not stopcard."Mary, Davenport worked ' on the same,. job as, Harryman as a partner.tion day so far' as she knew and that Eaton previously told her (Davenport) thatifHarryman did not sober up she would have to let her go,.and later told Daven-15The work required from an employee around the blower ordinarily calls for the useof old clothing or the wearingof jeans andblouses.Harryman,accordingto her,testi-mony, did notchangeher apparel on the day of election. NEBRASKA BAG PROCESSING COMPANYport that she had "pulled her card."Davenport testified that prior to July 12,Harryman had appeared at work in an intoxicated condition and Eaton testified.that Harryman had been absent at the times mentioned because of illness.Eaton denied talking to Barges about Harryman either on July 17 or July 19..Eaton said that: Harryman, during the last period she was ill in the hospital,.called Eaton; the call came before Harryman went to the hospital, to advise Eatonthat she was going there, and that Eaton after her discharge saw Harryman inHarryman's room but not at the hospital.Eaton said she had called at Harryman's apartment on the Friday preceding Monday, August 12, and talked to herthere and at that time Harryman had told her that she was ready to come backtowork.Eaton testified that prior to August 13, she had made no advancearrangement for Harryman to come in on that day; that when Harryman didreport she said she was ready to go to work and thereupon Eaton took Harrymanto the third floor of the factory to start back to work. She said Harryman worked.for about an hour; that she had punched Harryman's timecard in, but that Eva.Quigley later punched her out.Eaton also testified that Harryman's timecard was.in the rack on Monday, August 12, and on August 13, and said she saw Harry-man at Harryman's room in the hotel on the Friday before August 12.As noted—Harryman says she left the hospital on August 12, the Monday before the Tuesdayof the election.The only thing made out of this muddle of testimony as betweenHarryman and Eaton is that there was some prior arrangement between them forHarryman to report to work on August 13. If, as Harryman says, she left thehospital on August 12,. she could not have talked to Eaton in her room in her hotelon Friday, August 9.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of Nebraska Bag Company, a corporation, and.Nebraska Bag Processing Company, a partnership, described in section 1, above,have a close,intimate,and substantial relation to _ trade, traffic, and commerceamongthe several States of the United States and tend to lead to labor disputes.burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, itwill be recommended that they cease and desist therefrom in any and all respects.and take affirmative action designed to effectuate the policies of the Act.Having found that the Respondents have discriminated with respect to the em-ployment of. Bessie Schaumann, Mildred Ellison, Josephine Barges, Verna Goatcher,.and Mary Davenport, the Trial Examiner will recommend that each of these em-ployees be offered immediate and full reinstatement to her former or substantiallyequivalent position occupied by her at the time of her discharge, and made wholefor the loss of pay she may have suffered as the result of the discrimination against:her by payment to' her of a sum of money equal to that which she would haveearned as wages from the date of her discharge to the date of the offer of rein-statement, less her net earnings.The loss of pay should be computed on a quar-terly calendar basis in accordance with the formula adopted by the Board in.F.W. Woolworth Company,90 NLRB 289, earnings in. one particular quarter to,have no effect upon back-pay liability for any other quarter. It will be furtherrecommended that the Respondents make available to the Board'or its duly author-ized agent or agents, upon request, payroll and other records, necessary to facilitateback-pay computations.The Trial Examiner is of the opinion that the unfair labor practices found hereindisclose a planned' course of conduct displaying a deliberate intent on the part of'the Respondents in opposition to the purposes of the Act and indicates the likeli-hood of' the Respondents resorting to other acts of interference, restraint, andbe ordered to cease and desist from. in any manner infringing upon the rights of''employees as guaranteed in Section 7 of the Act.r,Upon!the basis of the foregoing findings of fact, and upon the entire record in,the case, the Trial. Examiner makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, AFL-CIO,. is a labor organization withinithe meaning of Section 2(5) of the Act.505395-59--vol. 122-44 674DECISIONSOF NATIONALLABOR RELATIONS BOARD2.By discriminating in regard to the hire or tenure of employment of BessieSchaumann,Mildred Ellison,Josephine Barges, Verna Goatcher,and Mary Daven-port,the Respondents have engaged in and are engaging in an unfair labor practicewithin the meaning of Section 8(a)(3) of the Act.3.By such discrimination, and by interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, theRespondents have engaged in and are engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section7 of the Act,through surveillance and interrogationof its employees,and warnings and threats to them,the Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8(a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Water Rasmussen d/b/a C. Rasmussen&SonsandjPaulSwallickLocal 469, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandPaul Swallick.Cases Nos. 922-CA-75 and 22-CB-24.December 29, 1958DECISION AND ORDEROn June 12, 1958, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that theycease anddesist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, Respondent Local469 and the General Counsel filed exceptions to theIntermediateReport with supporting briefs.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror has been com-mitted.The rulings are hereby affirmed. The Board has consideredthe Intermediate Report, the exceptions and briefs, and the entirerecord in this case and adopts the Trial Examiner's findings andconclusions only to the extent that they are consistent with thefindings and conclusions set forth below.1.We find, in substantial agreeti exit' with ther{alF!$er,that Rasmussen had discriminated in regard to the: hire and tenureof employment of Paul Swallick, thereby violating Section8(a) (3)and (1) of the Act by the following conduct :(a)Prematurely laying off Swallick on July 26, 1957, pursuant tothe union-security provision of the contractbecausehe had failed tostraighten out his union book or otherwise to obtain membership.1As Respondent Rasmussen filed no exceptions to the finding that it violated Section8(a)(1) and(3) of the Act, we shall adopt the findings without comment except asotherwise stated herein.122 NLRB No. 85.